By the Court.

Benning, J.,
delivering the opinion.
Was the widow of Dunn entitled to dower in the land ? This is the question. The court below held that she was.
Dunn had sold the land to Tuggle, and given to Tuggle his bond with a condition to make Tuggle a title, when the purchase money should be paid. At Dunn’s death, the greater part of this was still unpaid. After his death, this balance was paid to his administrator.
These things being so, the effect was to make Dunn hold .the legal title to the land, as trustee, for Tuggle, or his assignee. And such a title is not subject to dower. “But upon the establishment of trusts, it became settled that trustees only held the legal estate for the benefit of the cestui que trust; and that the legal estate was not subject to any of the incumbrances of the trustees ; to their specialty or judgment debts ; to the dower of their widows, or the courtesy of their husbands.” (1 Cruise’s Dig. Tit. 12, ch. 4, sec. 2.) This position of Cruise, seems well supported by the decisions which he cites. (See Hill on *109Trustees, 269, and the cases cited; 2, Sug. on Vend. & Pur. 215.)
We think, then, that the decision of the court below was erroneous. We think that the widow was not entitled to dower in the land.
Judgment Reversed.